Citation Nr: 0411373	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran's active duty service included service from May 1942 
to January 1946 and from January 1951 to May 1954.  The veteran 
died in March 2002.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In August 2002 and July 2003, the RO sent letters to the appellant 
requesting additional information about the death of the veteran, 
including a request for possible sources of evidence.  The 
appellant has failed to respond to either of those letters.  
However, the Board observes that Congress has created the 
veterans' benefits system to be both "paternalistic" and "uniquely 
pro-claimant." See Jaquay v. Principi, 304 F.3d 1276, 1280 (Fed. 
Cir. 2002); Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000); 
Nolen v. Gober, 222 F.3d 1356, 1361 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1354-55 (Fed. Cir. 2002) (en 
banc) (While a claim is pending either before the RO or the Board, 
the relationship between the VA and veteran is non-adversarial as 
well as pro-claimant.)  Therefore, the appellant should be offered 
a final opportunity to submit evidence pertinent to her claim.  
The appellant is nevertheless reminded that while VA has a duty to 
assist a claimant in the development of her claim, that duty is 
not "a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
(VA will notify the appellant if further action is required on her 
part.):

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  The 
appellant should also be requested to provide any evidence in her 
possession that pertains to the claim.  The appellant should be 
requested to provide specific contact information and releases for 
any head trauma study programs in which the veteran participated 
during his lifetime and for any facility that treated the veteran 
at the time of his death and terminal illness.

2.  After securing the necessary release, the RO should obtain 
medical records for treatment of the veteran pertaining to his 
death and terminal illness at Azalea Trace Health Care Facility in 
Pensacola, Florida.

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the appellant and her 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



